Contracts; parties. — Plaintiff sued to recover under a contract between the United States and Engineering Enterprises, Inc., a company of which plaintiff was vice-president. The case came before the court on defendant’s motion for summary judgment in which defendant urged that plaintiff had not shown that he was the owner of the claim and that the petition should therefore be dismissed. Upon consideration thereof and without oral argument, the court concluded that the petition failed to plead ownership of the claim by the plaintiff in accordance with Rule 17(f), and on June 19, 1964, the court ordered that plaintiff have thirty (30) days within which to amend his petition to show ownership of the claim in himself or to file in the name of the corporation, failing which the defendant’s motion for summary would be granted and the petition dismissed. On August 14, it appearing to the court that the plaintiff had failed to amend the petition in compliance with the June 19, 1964 order, defendant’s motion for summary judgment was granted and the petition was dismissed.